IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,576-01


                          EX PARTE CHARLES HIRSCH, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. F-2007-1760-A WHC 1 IN THE 16TH DISTRICT COURT
                             FROM DENTON COUNTY


        Per curiam. RICHARDSON , J., filed a dissenting statement in which JOHNSON and
        ALCALA , JJ., joined. NEWELL, J., would grant.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

online solicitation of a minor and sentenced to 180 days’ imprisonment on each count. The Second

Court of Appeals affirmed his convictions. Hirsch v. State, 282 S.W.3d 196 (Tex. App.—Fort

Worth 2009).

        In a single ground, Applicant contends that his convictions are no longer valid in light of Ex

parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). We decline to review the merits of this ground.
                                                                                                    2

Under Article 11.07, confinement “means confinement for any offense or any collateral consequence

resulting from the conviction that is the basis of the instant habeas corpus.” TEX . CODE CRIM . PROC.

art. 11.07, § 3(c); see also Ex parte Harrington, 310 S.W.3d 452, 457 (Tex. Crim. App. 2010).

Applicant’s sentences have discharged, and he has not alleged collateral consequences. This

application is dismissed without prejudice.



Filed: May 25, 2016
Do not publish